NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0031n.06

                                           No. 18-5480

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 ESTATE OF DUSTIN BARNWELL,                               )                       FILED
                                                          )                 Jan 21, 2020
                                                          )             DEBORAH S. HUNT, Clerk
        Plaintiff-Appellant,                              )
                                                          )
                                                                 ON APPEAL FROM THE
 v.                                                       )
                                                                 UNITED STATES DISTRICT
                                                          )
                                                                 COURT FOR THE EASTERN
 MITCHELL GRIGSBY; RICHARD                                )
                                                                 DISTRICT OF TENNESSEE
 STOOKSBURY; DAVID RANDLE; ROBERT                         )
 COOKER,                                                  )
                                                          )
        Defendants-Appellees.                             )


BEFORE: MERRITT, GIBBONS, and NALBANDIAN, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. On November 11, 2011, Dustin Barnwell

took eight prescription muscle relaxant pills and lost consciousness. Barnwell’s girlfriend, Shasta

Gilmore, called 911 to report that Barnwell was possibly overdosing and trying to fight her. Two

police officers and four paramedics responded to the call. The officers held Barnwell down while

the paramedics treated him. Pursuant to their intubation protocols, the paramedics administered a

series of drugs, including a paralytic called succinylcholine. After the paramedics intubated him,

Barnwell was transported to the hospital and died soon after.

       Gilmore, on behalf of Barnwell’s estate, sued the paramedics, officers, and Roane County,

Tennessee. Her complaint alleged federal claims under 42 U.S.C. §§ 1983 and 1985, health care

liability claims, and state-law battery claims. The district court dismissed each of Gilmore’s claims
Case No. 18-5480, Estate of Barnwell v. Grigsby


at various stages of the litigation, culminating in the entry of judgment as a matter of law in favor

of the defendants after three days of trial.

        On appeal, Gilmore challenges the district court’s grant of summary judgment in favor of

the defendants on her § 1983 unlawful-restraint claim and related state-law battery claim; dismissal

of her health care liability claim for failure to comply with statutory filing requirements; and grant

of judgment as a matter of law in favor of the defendants on her § 1983 excessive-force claim and

related state-law battery claim. Gilmore also raises Fifth Amendment and Seventh Amendment

claims on appeal. For the following reasons, we affirm.

                                                  I.

                                                 A.

        On November 11, 2011, Barnwell, Gilmore, and their daughter visited Barnwell’s friend,

Aaron Sweat, around 4:30 or 5:00 p.m. Sweat gave Barnwell Flexeril pills (cyclobenzaprine

hydrochloride), a prescription muscle relaxant. Barnwell took the pills and later collapsed on his

couch, having lost consciousness. When Gilmore could not wake Barnwell, she grew concerned

that he had overdosed. Gilmore contacted her mother, Cherry Turner, and Sweat for help.

According to Sweat, Barnwell started kicking him and became combative when Sweat tried to

wake him. Turner confirmed as much in her signed statement to the police, noting that Barnwell

was kicking and trying to bite them.

        A few minutes after 8:00 p.m., Gilmore called 911. She told the dispatcher that Barnwell

had taken Flexeril. Gilmore emphasized Barnwell’s combative behavior to the dispatcher and

noted that he kept trying to fight her.

        Officers Mitch Grigsby and Richard Stooksbury were the first of the defendants to respond.

Gilmore informed Grigsby and Stooksbury that Barnwell had obtained eight Flexeril pills earlier



                                                -2-
Case No. 18-5480, Estate of Barnwell v. Grigsby


that day and passed out around 7:00 p.m. She warned them both that Barnwell was very combative.

Stooksbury tried to wake Barnwell verbally and, when that failed, by shaking his foot.

         The parties recount what happened next differently.

         Grigsby and Stooksbury attested that Barnwell woke up and immediately started kicking

Stooksbury. The officers tried to control Barnwell using “soft-arm techniques” on his arms and

legs. DE 99-5, Stooksbury Aff., Page ID 597. Barnwell continued to be combative, tried to bite

the officers and Turner, and refused to tell them what drugs he took. After Barnwell cycled in and

out of consciousness several times, Stooksbury and Grigsby put Barnwell on the floor facedown

and held him there until the paramedics arrived.

         Gilmore, on the other hand, testified that the two officers were pushing Barnwell down on

the couch and slamming his legs down each time he tried to sit up or move. According to Gilmore,

one of the officers grabbed Barnwell’s arm and threatened to break it if Barnwell tried to bite him.

She recalls Grigsby and Stooksbury being so rough that she asked them to “please stop before

[they] kill him.” DE 365, Trial Tr. Vol. II, Page ID 9632. The officers then flipped Barnwell off

the couch and pinned him to the floor. According to Gilmore, Barnwell did not try to bite, kick,

or punch anyone during this time. Despite her 911 call stating Barnwell was combative, Gilmore

later backtracked, claiming that she “miscommunicated” Barnwell’s combativeness. Id. at 9640.

In Turner’s courtroom testimony, she also denied seeing Barnwell try to bite, kick, spit on, or

injure the officers in any way. Her initial statement to the police in 2011, however, told a different

story.

         Around the time that the officers moved Barnwell to the floor, paramedics David Randle

and Mike Myers arrived. Based on Barnwell’s “very combative” condition and the need to treat

him, Randle and Myers asked the officers to handcuff Barnwell. DE 99-6, Randle Aff., Page ID



                                                -3-
Case No. 18-5480, Estate of Barnwell v. Grigsby


694. Shortly thereafter, two more paramedics, Robert Cooker and Mark Carter, joined the fray.

The paramedics observed that Barnwell had a highly elevated blood pressure and heart rate and

seemingly could not control his movements, including banging his head against the floor.

Barnwell’s breathing was also irregular. Based on their assessment of Barnwell’s condition and

what they had discerned from Gilmore, the paramedics’ diagnosis was that Barnwell was suffering

from an overdose or cerebral hemorrhage.

       The paramedics then decided “to place an IV so that [they] could administer medications

intended to control [Barnwell’s] involuntary movements . . . by causing paralysis and loss of

reflexes.” Id. at Page ID 695. They needed to control Barnwell’s movements in order to intubate

him to assist with his breathing and heart function. It was at this point that Gilmore recalls

Stooksbury turning to her and saying “We’re about to knock him out.” DE 365, Trial Tr. Vol. II,

Page ID 9648. The officers then instructed Gilmore and Turner to go outside while the paramedics

continued to treat Barnwell.

       The paramedics began the intubation sequence. The Roane County Rapid Sequence

Paralysis and Intubation (“RSI”) Protocol’s “Assessments and Indications” call for RSI on patients

who are “[s]everely combative” or those for whom “[all] standard attempts to establish an airway

have failed.”   DE 202-1, RSI Protocol, Page ID 3319.           The RSI Protocol involves the

administration of multiple drugs for sedation and paralysis, including succinylcholine.

Succinylcholine works to paralyze the muscles, including the lungs and diaphragm. A patient who

is administered succinylcholine requires assistive ventilations. To perform the RSI, Randle

established an IV line, and Cooker administered four drugs in sequence, including 150 milligrams

of succinylcholine. Once they achieved paralysis, Randle and Cooker intubated Barnwell—that




                                              -4-
Case No. 18-5480, Estate of Barnwell v. Grigsby


is, they placed a tube in his trachea to assist with breathing. By this time, the officers had removed

the handcuffs.

        Barnwell went into cardiac arrest. The paramedics administered another drug to counter

the loss of heart function and started CPR. Randle and Cooker continued to provide CPR while

transporting Barnwell to the hospital. During transport, they noticed a brown fluid in the

endotracheal tube. The paramedics then removed the tube, placed an oral airway, and manually

ventilated Barnwell. When they arrived at the hospital, an emergency room doctor took over.

Thirty minutes later, Barnwell died.

        According to the autopsy report, the cause of death was Excited Delirium Syndrome1

(“EDS”) associated with cyclobenzaprine overdose. The report noted that Barnwell’s underlying

heart disease contributed. The supplemental toxicology report indicated cyclobenzaprine in

Barnwell’s blood at toxic levels. The medical examiner concluded that Barnwell’s Flexeril

(cyclobenzaprine) overdose led to his EDS state, which ultimately caused his death.

                                                       B.

        In November 2012, Gilmore filed a complaint in state court, naming two officers, four

paramedics, and Roane County as defendants. Based on the officers’ restraint of Barnwell and the

paramedics’ institution of RSI Protocol, Gilmore asserted claims under 42 U.S.C. §§ 1983–1985

and under the Tennessee Health Care Liability Act (“THCLA”), as well as state-law claims for

battery. The defendants removed the case to federal court.

        In 2013, the defendants moved to dismiss the THCLA claim based on Gilmore’s failure to

comply with the statutory filing requirements. The defendants moved for summary judgment on



1
 EDS generally involves an “altered mental status with severe agitation and combative or assaultive behavior.” DE
200-9, Journal Article, Page ID 2689. EDS can be caused by drug toxicity, most often due to methamphetamine or
cocaine consumption.

                                                      -5-
Case No. 18-5480, Estate of Barnwell v. Grigsby


the same basis after Gilmore filed an amended complaint. The district court entered summary

judgment in favor of the defendants and dismissed Gilmore’s THCLA claim with prejudice.

        In 2016, the defendants moved for summary judgment on the remaining claims. The

district court granted summary judgment in favor of Grigsby, Stooksbury, and Myers based on

qualified immunity and dismissed Gilmore’s unlawful-restraint claim against these three

defendants. The district court denied qualified immunity to Grigsby, Stooksbury, Cooker, and

Randle on the § 1983 excessive-force claim premised on their administering succinylcholine to

Barnwell. Roane County and paramedics Myers and Carter were dismissed.2

        Grigsby, Stooksbury, Cooker, and Randle appealed the 2016 order denying them qualified

immunity. A panel of this court dismissed the appeal for lack of jurisdiction because the

defendants’ arguments relied on their own versions of the facts. Estate of Barnwell v. Grigsby,

681 F. App’x 435, 440–42 (6th Cir. 2017).

        On remand, only Gilmore’s § 1983 excessive-force claim and related state-law battery

claim remained.

        Trial began on October 3, 2017 and ended on October 6, 2017, after the conclusion of

Gilmore’s proof. The defendants moved for judgment as a matter of law under Fed. R. Civ. P. 50.

Finding insufficient evidence upon which a reasonable jury could find in Gilmore’s favor, the

district court granted the motion and dismissed the case. On April 10, 2018, the district court

denied Gilmore’s motion for reconsideration. Gilmore timely appealed.




2
 Roane County was not officially dismissed as a party until September 20, 2017. The docket indicates that Roane
County was dismissed per the district court’s April 9, 2015 order, which granted summary judgment in favor of the
County on Gilmore’s state-law claims. However, Gilmore’s Monell claim against the County survived until June 16,
2016, when the district court entered an order granting summary judgment in favor of the County on that claim. In
any event, Roane County was no longer a party to this case by the time it went to trial on October 3, 2017.

                                                      -6-
Case No. 18-5480, Estate of Barnwell v. Grigsby


                                                         II.

                                                         A.

         In its October 25, 2013 order, the district court dismissed Gilmore’s THCLA claim against

Roane County and paramedics Randle, Cooker, Carter, and Myers. The district court found that

Gilmore failed to comply with the statutory requirements for pre-suit notice under Tenn. Code

Ann. § 29-26-121 and the filing of a certificate of good faith under Tenn. Code Ann. § 29-26-122.

Because Gilmore failed to demonstrate extraordinary cause to excuse such noncompliance, the

district court granted the defendants’ motion for summary judgment and dismissed Gilmore’s

THCLA claim with prejudice.3                 The district court later denied Gilmore’s motion for

reconsideration of its decision.

         This court reviews de novo a district court’s grant of summary judgment. Tysinger v.

Police Dep’t of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006). Summary judgment is proper where

there is no genuine issue of material fact and the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). We view the record in the light most favorable to and draw all

reasonable inferences in favor of the nonmovant. Blackmore v. Kalamazoo County, 390 F.3d 890,

895 (6th Cir. 2004).

         Gilmore did not sufficiently comply with the THCLA’s pre-suit notice requirement.

Because failure to comply with this requirement ordinarily results in dismissal without prejudice,

however, it is necessary for us to address Gilmore’s noncompliance with the statutory requirement



3
  The district court’s order addressed multiple of the defendants’ motions—motion for summary judgment and motions
to dismiss—that were pending on overlapping grounds. The district court noted that, in entertaining either the motions
to dismiss or the motion for summary judgment, it reached the same conclusion. Further, the district court noted that
Tenn. Code Ann. § 29-26-122 mandates dismissal with prejudice for noncompliance with its requirements, so such an
order was required here, and, although Tenn. Code Ann. § 29-26-121 does not bar re-filing after a dismissal for
noncompliance with the requirements of its section, the applicable statute of limitations had run. See Tenn. Code Ann.
§ 29-26-116(a)(1) (prescribing a one-year limitations period). The district court denied Gilmore’s motion for leave to
file a limited nonsuit of her THCLA claim for presumably the same reasons.

                                                        -7-
Case No. 18-5480, Estate of Barnwell v. Grigsby


of filing a certificate of good faith, as well. While the law is less clear as to what standard of

compliance will satisfy such requirement, Gilmore’s certificates—she filed multiple—fall short

and warrant dismissal of her THCLA claim with prejudice.4 And because Gilmore failed to show

extraordinary cause to excuse her noncompliance, we affirm the district court’s decision to dismiss

her THCLA claim.

                                        1. Pre-Suit Notice Requirement

         A THCLA plaintiff must provide “written notice of the potential claim to each health care

provider that will be a named defendant at least sixty (60) days before the filing of a complaint.”

Tenn. Code Ann. § 29-26-121(a)(1). The content requirements of the notice include:

         (A) The full name and date of birth of the patient whose treatment is at issue;

         (B) The name and address of the claimant authorizing the notice and the
             relationship to the patient, if the notice is not sent by the patient;

         (C) The name and address of the attorney sending the notice, if applicable;

         (D) A list of the name and address of all providers being sent a notice; and

         (E) A HIPAA compliant medical authorization permitting the provider receiving
             the notice to obtain complete medical records from each other provider being
             sent a notice.




4
  This court recently addressed whether Ohio’s similar affidavit of merit requirement applied to a medical malpractice
action brought in federal court. Gallivan v. United States, 943 F.3d 291, 293 (6th Cir. 2019). In Gallivan, this court
held that Ohio Rule 10(D)(2), which contains the affidavit of merit requirement, did not apply to a claim of medical
negligence under the Federal Tort Claims Act because the Federal Rules of Civil Procedure do not require such an
affidavit. Id. at 293–94. Following the Supreme Court’s two-part analysis in Shady Grove Orthopedic Assoc., P.A.
v. Allstate Ins. Co., 559 U.S. 393, 398 (2010), this court found that (1) the Federal Rules answered the question of
whether Gallivan had to file an affidavit and (2) the Federal Rules were valid. Id. at 294. Gallivan, therefore, did not
need to file a medical affidavit with his complaint. Id. Although Tennessee’s certificate of good faith requirement is
arguably similar to Ohio’s affidavit of merit requirement, Gilmore does not raise this argument or otherwise suggest
that the requirements under Tenn. Code Ann. §§ 29-26-121 and 29-26-122 are inapplicable in light of the Federal
Rules. She has therefore waived the issue of whether these requirements should apply to her THCLA claim. See
Edward Lewis Tobinick, MD v. Novella, 848 F.3d 935, 944 (11th Cir. 2017) (noting that the plaintiffs “waived their
challenge to the district court’s application of California’s anti-SLAPP statute based on the Erie doctrine”); see also
Carbone v. Cable News Network, Inc., 910 F.3d 1345, 1349 (11th Cir. 2018) (distinguishing Novella and explaining
that the California statute only applied in Novella because the plaintiff waived the Erie issue).

                                                         -8-
Case No. 18-5480, Estate of Barnwell v. Grigsby


Id. § 29-26-121(a)(2). The complaint itself must include a statement of compliance with the pre-

suit notice requirements and must be accompanied by documentation certifying proof of service.

Id. § 29-26-121(a)(3)–(4), (b). This “statute is very specific about how and when the notice must

be sent and the information the notice must contain.” Conrad v. Washington County, No. 2:11-

CV-106, 2012 WL 554462, at *2 (E.D. Tenn. Feb. 21, 2012). The court has discretion to excuse

a plaintiff’s failure to comply with the pre-suit notice requirements, but “only for extraordinary

cause shown.” Tenn. Code Ann. § 29-26-121(b).

         When the district court dismissed Gilmore’s THCLA claim in 2013, Tennessee law

required strict compliance with the pre-suit notice requirement. See Myers v. AMISUB (SFH),

Inc., 382 S.W.3d 300, 304 (Tenn. 2012) (holding that the pre-suit notice requirement under Tenn.

Code Ann. § 29-26-121 was mandatory and not subject to substantial compliance); Moses v.

Dirghangi, 430 S.W.3d 371, 380–83 (Tenn. Ct. App. 2013) (acknowledging the same).

Accordingly, the district court applied a strict-compliance standard and found Gilmore’s pre-suit

notice lacking.

         Since then, however, Tennessee has relaxed its standards regarding the pre-suit notice

requirements.5 Courts will forgive “[n]on-substantive errors and omissions,” and substantial

compliance will satisfy the statute. Stevens ex rel. Stevens v. Hickman Cmty. Health Care Servs.,

Inc., 418 S.W.3d 547, 555–56 (Tenn. 2013). In particular, the content requirements of subsections


5
  See, e.g., Bray v. Khuri, 523 S.W.3d 619, 624 (Tenn. 2017) (holding that plaintiff need not provide the statutorily-
required HIPAA-compliant medical authorization when a single health care provider is given pre-suit notice of a
health care liability claim); Thurmond v. Mid-Cumberland Infectious Disease Consultants, PLC, 433 S.W.3d 512,
520–21 (Tenn. 2014) (holding that failure to file with the complaint an affidavit of the person who had sent pre-suit
notice by certified mail is not fatal, if such failure does not prejudice the opposing litigant); Hamilton v. Abercrombie
Radiological Consultants, Inc., 487 S.W.3d 114, 118 (Tenn. Ct. App. 2014) (holding that plaintiff’s omission of a
date on her HIPAA authorization was a “minor shortcoming” and not fatal); cf. Stevens ex rel. Stevens v. Hickman
Cmty. Health Care Servs., Inc., 418 S.W.3d 547, 554–56 (Tenn. 2013) (noting that the statute requires substantial
compliance and holding plaintiff’s HIPPA authorization noncompliant when it failed to satisfy three of the six
requirements).


                                                         -9-
Case No. 18-5480, Estate of Barnwell v. Grigsby


(a)(2), (3), and (4) can be satisfied through substantial compliance. Arden v. Kozawa, 466 S.W.3d

758, 763 (Tenn. 2015). Despite less stringent standards for the contents of the pre-suit notice, the

requirement of pre-suit notice itself is still “‘fundamental,’ ‘mandatory,’ and ‘not subject to

satisfaction by substantial compliance.’”           Thurmond v. Mid-Cumberland Infectious Disease

Consultants, PLC, 433 S.W.3d 512, 519 (Tenn. 2014) (quoting Myers, 382 S.W.3d at 309–10). In

its later order denying reconsideration, the district court concluded that Gilmore failed to meet the

substantial-compliance standard because it found she wholly failed to timely provide pre-suit

notice to the individual paramedic defendants.

        The issue of whether each defendant received pre-suit notice has grown convoluted

throughout this case’s extensive procedural history. The district court, in its latest order, and the

defendants, on appeal, call it “undisputed” that Gilmore only provided pre-suit notice to Roane

County, and not to the individual paramedic defendants. DE 372, Mem. Op. & Order, Page ID

10098; CA6 R.18, Appellee Br., at 36. Yet it is unclear how this came to be so. Gilmore’s trial

counsel certified in the original complaint that he delivered timely notice personally to Roane

County officials, and “via certified mail to each individual defendant.” DE 1-1, Compl., Page ID

36 (emphasis added). He added that he received a return of receipt “on all but one” of the mailed

notices, implying that at least three of the four paramedic defendants properly received notice. Id.6

Nevertheless, Gilmore failed to establish compliance with the notice requirement, such as by

providing a certificate of mailing, in violation of § 29-26-121(a)(4).

        Regardless of whether Gilmore provided notice to each defendant, it is clear that Gilmore

failed to provide HIPAA-compliant medical authorizations to the four paramedic defendants. The



6
  In fact, none of the individual paramedic defendants in their motion for summary judgment even challenged their
actual receipt of notice. Rather, they argued that Gilmore’s pre-suit notice did not comply with certain statutory
requirements.

                                                     - 10 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


failure to provide a HIPAA-compliant medical authorization is not fatal if the authorization

provided is “sufficient to enable defendants to obtain and review a plaintiff’s relevant medical

records.”   Stevens, 418 S.W.3d at 555; see also Hamilton v. Abercrombie Radiological

Consultants, Inc., 487 S.W.3d 114, 122 (Tenn. Ct. App. 2014) (holding that plaintiff’s omission

of a date on her HIPAA authorization was a “minor shortcoming” and not fatal). Unless there is

only one named health care provider defendant, it is essential that the HIPAA authorization

identify “the person(s), or class of persons,” to whom medical records may be disclosed. 45 C.F.R.

§ 164.508(c)(1)(iii); see Bray v. Khuri, 523 S.W.3d 619, 624 (Tenn. 2017) (holding that a plaintiff

need not provide the statutorily required HIPAA-compliant medical authorization when the suit

only includes a single health care provider that is given pre-suit notice of a health care liability

claim); Wenzler v. Xiao Yu, No. W2018-00369-COA-R3-CV, 2018 WL 6077847, at *11 (Tenn.

Ct. App. Nov. 20, 2018) (holding that a HIPAA authorization does not substantially comply when

it does not identify any person or class of persons to whom medical records may be disclosed).

“[A] name is not required so long as there is specific identification of the entity, person, or class

of persons authorized to receive the protected health records.” Rush v. Jackson Surgical Assocs.

PA, No. W2016-01289-COA-R3-CV, 2017 WL 564887, at *4 (Tenn. Ct. App. Feb. 13, 2017).

       Gilmore, in her HIPAA release form, authorized Roane County “and its affiliates, its

employees and agents” to release Barnwell’s pertinent medical records to “any Roane [County]

Agency.” DE 48-2, HIPAA Authorization, Page ID 298. Gilmore failed to identify any of the

individual paramedic defendants in the HIPAA release. Bray does not excuse Gilmore’s deficient

HIPAA release because, unlike Bray which involved only one named health care provider,




                                               - 11 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


Gilmore’s suit named multiple health care provider defendants.7 Gilmore’s omission of the

paramedic defendants was not a “minor shortcoming” like the omission of a date in Hamilton.

487 S.W.3d at 122. She failed to specifically identify the individuals authorized to receive the

relevant health records and thus did not substantially comply with the HIPAA release requirement.

        Beyond her HIPAA release deficiencies, Gilmore’s pre-suit notice failed to comply with

several other statutory requirements. Subsection (a)(2)(D) requires that the notice include the

names and addresses of each health care provider being sent notice as a named defendant.

Gilmore’s notice letter does not. Subsections (a)(3)(B) and (a)(4) require that proof of service by

certified mail be filed with the complaint, along with an affidavit and copy of the notice. Neither

Gilmore’s complaint nor her separately-filed certificate of notice include the requisite postal

receipt or a copy of the notice letter itself. In fact, Gilmore’s amended complaint does not even

state its compliance with subsection (a), as required by subsection (b). Subsection (b) also requires

filing of the HIPAA authorization form required by subsection (a)(2)(E). While Gilmore provided

the HIPAA authorization with her notice letter, she failed to include such documentation in the

pleadings. These defects in the aggregate are beyond “[n]on-substantive errors and omissions,”

and Gilmore’s notice falls far shorter than permissible “less-than-perfect compliance.” Stevens,

418 S.W.3d at 555. Therefore, Gilmore did not satisfy the pre-suit notice requirement under Tenn.

Code Ann. § 29-26-121, and the district court correctly dismissed Gilmore’s THCLA claim.8




7
  The THCLA’s definition for “health care provider” extends to “technicians . . . employed by a governmental health
facility.” Tenn. Code Ann. § 29-26-101(a)(2)(D). The paramedic defendants—Randle, Carter, Cooker, and Myers—
qualify as such.
8
  To be clear, the district court dismissed her THCLA claim with prejudice. And dismissal without prejudice now
would have the practical effect of a dismissal with prejudice because Gilmore’s claims are barred by the applicable
statute of limitations and statute of repose. See Tenn. Code Ann. § 29-26-116(a)(1), (3) (prescribing a one-year
limitations period and a three-year repose period).

                                                      - 12 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


                            2. Certificate of Good Faith Requirement

        Under the THCLA, a plaintiff bringing a health care liability claim in which expert

testimony is required must file a certificate of good faith with the complaint. Tenn. Code Ann. §

29-26-122(a). Failure to file the certificate with the complaint mandates dismissal, with limited

exceptions. Id. The statute details the content that must be included in the certificate. See id. §

29-26-122(a)(1)–(2). Relevant here, the required content includes: (1) a disclosure by the plaintiff

of the number of (if any) prior violations of this statutory section by the plaintiff; and (2) a

statement that the plaintiff or plaintiff’s counsel has consulted with a competent expert who has

provided a signed written statement confirming that the expert believes, based on the available

medical records, that there is a good faith basis to maintain the action. Id. § 29-26-122(a)(1)(A)–

(B), (d)(4).

        Whether Tennessee requires strict compliance with the good-faith certification

requirements of this section—or permits substantial compliance—has been a lingering question in

this court. In 2015, we certified the question to the Tennessee Supreme Court. Eiswert v. United

States (Eiswert I), 619 F. App’x 483 (6th Cir. 2015). After the Tennessee Supreme Court declined

to answer the certified question, this court remanded to the district court for consideration of

whether § 29-26-122 permits substantial compliance, in light of intervening cases. Eiswert v.

United States (Eiswert II), 639 F. App’x 345 (6th Cir. 2016). On remand, the district court

concluded that, based on Tennessee case law and the plain language of the statute, § 29-26-122

“cannot be satisfied by substantial compliance when the plaintiffs fail to file a certificate of good

faith along with the complaint.” Eiswert v. United States (Eiswert III), 322 F. Supp. 3d 864, 878

(E.D. Tenn. 2018). The district court did not hold that all aspects of this statutory section are

subject to strict compliance, but its reasoning supports that assumption until Tennessee courts



                                               - 13 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


resolve this question. See id. (noting that, because § 29-26-121 does not provide a penalty for

noncompliance and § 29-26-122 does, the court should presume that the Tennessee legislature

intended the sections to function under different standards and carry different sanctions).

Therefore, we must evaluate whether Gilmore’s good-faith certificate strictly complied with the

requirements of § 29-26-122.

        The first alleged defect in Gilmore’s certificate is the nondisclosure of prior violations, if

any, of § 29-26-122 by Gilmore or her attorney, as required by subsection (d)(4). In Gilmore’s

original complaint, the certificate of good faith provided, in its entirety, “I hereby certified [sic]

that I have consulted with one or more experts who have provided a written statement that there is

a good faith basis to maintain this action.” DE 1-1, Compl., Page ID 35. In her amended

complaint, Gilmore tacked on the following statement in the certificate of good faith: “I have been

found in violation of [Tenn. Code Ann.] § 29-26-122 0 prior times.” DE 20, Am. Compl., Page

ID 162. While the latter certificate satisfies subsection (d)(4) on its face, the former is lacking.

But in 2015, the Tennessee Supreme Court held that the statute “does not require disclosure of the

absence of any prior violations of the statute.” Davis ex rel. Davis v. Ibach, 465 S.W.3d 570, 574

(Tenn. 2015) (emphasis omitted).9 Thus, under current law, Gilmore’s nondisclosure of her lack

of prior violations in the initial certificate of good faith is not fatal.

        The second alleged defect in Gilmore’s certificate concerns subsection (a)(1)(A), which

requires a statement that an expert has been consulted and has provided a signed written statement

confirming that he or she is competent under Tenn. Code Ann. § 29-26-115 to express an opinion

in Gilmore’s case. Tenn. Code Ann. § 29-26-122(a)(1)(A).



9
 The Tennessee Supreme Court reached this conclusion based on statutory interpretation, not substantial compliance.
See Davis, 465 S.W.3d at 574. We do not read Davis as suggesting that Tennessee has adopted a substantial-
compliance standard for meeting the requirements of Tenn. Code Ann. § 29-26-122.

                                                      - 14 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


        It is undisputed that Gilmore’s initial complaint was defective with respect to the expert

competency statement requirement. Gilmore argues that her amended complaint and second

certificate of good faith corrected any defects. Gilmore’s amended complaint attempted to add the

required statements under Tenn. Code Ann. § 29-26-122(a)(1)(A) and (d)(4). In its 2018 order

denying reconsideration, the district court concluded that dismissal was proper because Gilmore’s

“certificate was and remain[ed] deficient for its failure to strictly comply with § 29-26-

122(a)(1)(A), which requires confirmation that the expert consulted is competent to express an

opinion in the case.” DE 372, Mem. Op. & Order, Page ID 10101. The district court was correct

in that, “under the law as it currently stands, failure to include this provision subjects [Gilmore]’s

complaint to dismissal with prejudice” because that would not meet the strict-compliance standard.

Id. While Gilmore’s second certificate included a competency statement, the statement and

certificate still fell short of the mark. As the district court explained, “[a]lthough [Gilmore]’s

amended complaint included a more detailed certificate, counsel failed to check the appropriate

subsection to indicate the particular steps that counsel had taken to ensure that the action had a

good faith basis.” Id. at 10100 n.3.10 This fails to meet strict-compliance muster and justified the

district court’s dismissal with prejudice, according to the statutory directive. See Tenn. Code Ann.

§ 29-26-122(c).

        Gilmore argues that, despite her failure to satisfy the good-faith certificate requirement of

Tenn. Code Ann. § 29-26-122, her claim should not have been dismissed for two reasons:

(1) Roane County failed to provide copies of medical records; and (2) the “common knowledge”

exception applied. Neither of these arguments has merit.



10
   Gilmore’s second certificate explicitly includes an acknowledgement that “Failure to check item 1 or 2 and/or not
signing item 1 or 2 will make this case subject to dismissal with prejudice.” DE 20, Am. Compl., Page ID 161. Item
1 or 2 refers to alternative ways to satisfy the requirement for the expert competency statement.

                                                      - 15 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


       First, Gilmore provides no explanation for how Roane County failed to timely provide

copies of Barnwell’s autopsy report and other records. She merely states that this exception should

apply and faults the “absence of findings of fact” by the district court on this issue. CA6 R. 15,

Appellant Br., at 39. The district court did not address this issue because Gilmore did not raise it

in the district court. In Gilmore’s response to the defendants’ motion for summary judgment on

her THCLA claims, she did not argue that the exception applied or even mention the provision of

medical records. Therefore, she has waived this argument.

       Second, the whole of Gilmore’s argument for the applicability of the common knowledge

exception is that “it is within the common knowledge of a layman that no person should

purposefully shut down breathing lungs.” Id. at 40. Gilmore’s expert attested to the same in his

affidavit, explaining that “[t]here is no rational theory in the health sciences for paralyzing the

lungs” of a man who was able to breathe on his own and that this “is easily within the common

knowledge of the ordinary lay person.” DE 34, Perlaky Aff., Page ID 208. Outside these

conclusory statements, Gilmore provides no explanation of how the alleged negligence in

administering succinylcholine to Barnwell falls within the common knowledge of a layperson,

such that expert proof would not be required. Indeed, the plaintiff “in most medical negligence

cases must provide expert testimony to establish the required elements” of a THCLA claim.

Shipley v. Williams, 350 S.W.3d 527, 550 (Tenn. 2011). This is because “most medical claims

involve complicated and technical information which is beyond the general knowledge of a lay

jury.” Seavers v. Methodist Med. Ctr. of Oak Ridge, 9 S.W.3d 86, 92 (Tenn. 1999). This is not

one of the rare cases that “typically involve unusual injuries such as a sponge or needle being left

in the patient’s abdomen following surgery or where the patient’s eye is cut during the performance

of an appendectomy.” Id. As such, the common knowledge exception is inapplicable and cannot



                                               - 16 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


excuse Gilmore’s failure to comply with the good-faith certificate requirement of Tenn. Code Ann.

§ 29-26-122.

                                 3. Extraordinary Cause for Noncompliance

         The THCLA provides that the court has discretion to excuse a plaintiff’s failure to comply

with the procedural and filing requirements for extraordinary cause. Tenn. Code Ann. §§ 29-26-

121(b), 29-26-122(a). Whether Gilmore demonstrated extraordinary cause is a mixed question of

law and fact, and the panel’s review of that determination is de novo with a presumption of

correctness applying only to the trial court's findings of fact and not to the legal effect of those

findings. Myers, 382 S.W.3d at 307–08 (citing Starr v. Hill, 353 S.W.3d 478, 481–82 (Tenn.

2011)). “Tennessee courts have interpreted ‘extraordinary cause’ as ‘going beyond what is usual,

regular, common, or customary.’” Reed v. Speck, 508 F. App’x 415, 423 (6th Cir. 2012) (quoting

Myers, 382 S.W.3d at 311). These courts have also “equated ‘extraordinary cause’ with ‘excusable

neglect,’” but “forces within a party’s control will not substantiate a claim of excusable neglect.”

Id.

         Before ruling on the defendants’ motions to dismiss and motion for summary judgment on

Gilmore’s THCLA claims, the district court ordered Gilmore’s attorney, John Wolfe, to submit an

affidavit demonstrating extraordinary cause to excuse Gilmore’s noncompliance with the statutory

requirements. Wolfe filed an affidavit that simply restated Gilmore’s theories of liability. It did

not offer any explanation of why Gilmore’s noncompliance with the statutory requirements should

be excused.11        The district court properly concluded that Gilmore failed to demonstrate




11
  The only statement in the affidavit that resembles an attempt to show extraordinary cause is Wolfe’s assertion that
the defendants “have made it difficult to get records or interview witnesses.” DE 63, Wolfe Aff., Page ID 418.
Gilmore argues on appeal that this non-provision of records should constitute extraordinary cause. What Gilmore
never explains, however, is how the availability of such records affected her ability to comply with the pre-suit notice
requirement and good-faith certificate requirements of the THCLA.

                                                        - 17 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


extraordinary cause, noting that “[i]nstead of providing new information for the Court’s

consideration, Plaintiff’s affidavit merely restates facts and allegations that are already contained

in the record.” DE 66, Mem. Order, Page ID 447.

       We agree with the district court and hold that Gilmore failed to demonstrate extraordinary

cause to excuse her noncompliance with the THCLA requirements of pre-suit notice and certificate

of good faith. Gilmore has not shown why her noncompliance was due to excusable neglect or

something “beyond what is usual, regular, common, or customary.” Reed, 508 F. App’x at 423.

Before the district court dismissed her THCLA claims, Gilmore had ample opportunity to

demonstrate extraordinary cause. Yet, her attorney chose to simply restate the theories of liability

rather than offer any explanation for noncompliance. Therefore, we affirm the district court’s

decision to dismiss Gilmore’s claims with prejudice.

                                                III.

                           A. Section 1983 Claim – Unlawful Restraint

       The district court disposed of Gilmore’s § 1983 and state-law battery claims based on

unlawful restraint in its June 16, 2016 order granting partial summary judgment to the defendants.

The court concluded that Officers Grigsby and Stooksbury and paramedic Myers were entitled to

qualified immunity because they were not acting in a law-enforcement capacity and noted that,

even if they were, “the tactics used by [them] were objectively reasonable under the circumstances

and thus do not rise to the level of a Fourth Amendment violation.” DE 250, Mem. & Order, Page

ID 4324.

       We review a district court’s order granting summary judgment de novo. Tysinger, 463

F.3d at 572. Summary judgment is proper if there is no genuine issue as to any material fact and

the moving party is entitled to a judgment as a matter of law. Fed. R. Civ. P. 56. The burden is



                                               - 18 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


on the non-moving party to show that there is “sufficient evidence to create a genuine issue of

material fact.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). A dispute is

“genuine” when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In reviewing the

grant of summary judgment, “[t]he court must view the evidence in the light most favorable to the

non-moving party and draw all reasonable inferences in its favor.” Id.

         Gilmore barely argues the viability of her § 1983 unlawful-restraint claim and related

battery claim. Instead, she attacks the district court’s treatment of the facts at summary judgment.

As explained below, the district court did not improperly view the facts for the purpose of deciding

the defendants’ motion for summary judgment. Further, the law is clear that the individual

defendants are entitled to qualified immunity, regardless of the alleged factual dispute. The

viability of Gilmore’s battery claim—based on the same conduct as her § 1983 claim—directly

depends on the survival of her § 1983 unlawful-restraint claim. Therefore, we affirm the district

court’s grant of summary judgment and dismissal of her § 1983 unlawful-restraint and related

state-law battery claim.

         On appeal, Gilmore argues that the district court did not employ the proper standard for

summary judgment.12 In two paragraphs supporting this argument, Gilmore cites only a single

case, and it simply stands for the general proposition that “courts may not resolve genuine disputes

of fact in favor of the [movant].” Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014). Gilmore argues

that the parties propounded “two contrasting versions” of the events surrounding the restraint of


12
   In her brief, Gilmore alleges two errors in the district court’s grant of summary judgment on her unlawful-restraint
claim. One of her arguments, though, was the district court’s “bifurcation of the facts” between those giving rise to
the unlawful restraint claim and those surrounding the administration of succinylcholine. This argument occupies a
single paragraph and includes not a single citation to legal authority. Because the district court appropriately
considered those facts giving rise to the unlawful-restraint claim, we see no merit in this argument and do not address
it further.


                                                        - 19 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


Barnwell and that the district court adopted the defendants’ version. Gilmore does not explain

what these “contrasting versions” are. She quotes a summary of the facts13 from the district court’s

order and instructs this court to “[c]ompare this version to that of Gilmore, her mother, and two of

Barnwell’s friends that is examined in detail above.” CA6 R. 15, Appellant Br., at 41–42.

Presumably, Gilmore is referring to Turner’s and her own statements denying Barnwell’s

combativeness. We need not address this argument, however, because Gilmore presented no

admissible evidence that the defendants acted in a law-enforcement capacity—or with a punitive

purpose—when they restrained Barnwell.

        As the district court noted in its order denying reconsideration and as Gilmore herself

recognizes in her brief, the defendants’ entitlement to qualified immunity turns on whether they

restrained Barnwell in order to punish or incarcerate him or in order to assist the paramedics in

their provision of emergency medical care. This is because “whether the [defendants are] entitled

to qualified immunity depends on whether they acted in a law-enforcement capacity or in an

emergency-medical-response capacity when engaging in the conduct that” was allegedly violative

of Barnwell’s constitutional rights. McKenna v. Edgell, 617 F.3d 432, 439–40 (6th Cir. 2010).

And there is no clearly established right to be free from unintentional, invasive medical care

provided by a defendant-officer acting in an emergency-medical-response capacity. Roth v.

Viviano, 704 F. App’x 548, 551 (6th Cir. 2017).

        In Peete v. Metropolitan Government of Nashville, the plaintiff brought a § 1983 claim

against firefighters and paramedics alleging that they used excessive force in restraining the

decedent when responding to a 911 call. 486 F. 3d 217, 219 (6th Cir. 2007). This court noted that


13
   The excerpt from the district court’s June 16, 2016 order describes the defendants’ arrival to Barnwell’s house
following Gilmore’s 911 call. The court noted that the officers found Barnwell “combative” after trying to wake him.
The court noted the officers’ takedown of Barnwell and Myers’s assistance in restraining Barnwell so that he could
be handcuffed and treated by the paramedics. DE 250, Mem. & Order, Page ID 4321.

                                                      - 20 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


“[t]he result must turn on the specific purpose14 and the particular nature of the conduct alleged in

the complaint.” Id. at 220 (emphasis added). The plaintiff did not present any evidence, or even

allege, that the defendants “acted purposely to harm” the decedent. Id. This court held that the

defendants did not seize the decedent when they restrained him in order to administer emergency

medical treatment and thus did not violate clearly established law. Id. at 219. To be sure, “where

the purpose is to render solicited aid in an emergency rather than to enforce the law, punish, deter,

or incarcerate, there is no federal case authority creating a constitutional liability for the

negligence, deliberate indifference, and incompetence alleged in the instant case.” Id. at 221.

         Like the defendants in Peete, the paramedic and officers who restrained Barnwell “did not

unreasonably seize him for the purpose of interfering with his liberty” and “were not acting to

enforce the law, deter or incarcerate.” Id. at 222. Rather, Stooksbury, Grigsby, and Myers held

Barnwell down and handcuffed him because he was resisting their attempts to help him in a

medical emergency. True, the court in Peete noted that the decedent’s unconscious state was

relevant to the seizure inquiry because he was unaware of any interference with his liberty. Id. at

220–21. Central to the Peete holding, however, is the lack of a punitive purpose. Id.

         In McKenna, we held that a defendant-officer’s entitlement to qualified immunity depends

on whether the officer acted in a law-enforcement capacity or emergency-medical response

capacity, which is an objective inquiry. 617 F.3d at 439–40 (“It is not relevant . . . whether [the

officers] had a law-enforcement or a medical-response intent; the focus must be on what role their

actions reveal them to have played.”) We also held that this objective characterization of the

defendant’s role is a jury question. Id. at 441.



14
  The Sixth Circuit later clarified Peete’s holding and explained that determining a defendant’s “purpose” must be an
objective inquiry. McKenna, 617 F.3d at 440. Indeed, the analysis must focus on a defendant’s objective function,
purpose, or capacity. Id.

                                                       - 21 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


        Even if the question were not reserved for the jury, the McKenna court concluded that the

defendants were not entitled to qualified immunity because, based on the objective facts, the

defendants acted in a law-enforcement capacity. Id. at 443. Notably in that case, the defendant-

officers (1) restrained the plaintiff despite being “[c]ompletely unprovoked by any aggressive or

dangerous behavior,” (2) searched the house after the plaintiff was taken to the hospital, (3) ran a

check on the plaintiff’s vehicle registration, and (4) questioned others present about the plaintiff’s

possible drug use and domestic violence. Id. In its objective analysis of the officers’ conduct, the

court found that “[a]ll together, their treatment of [the plaintiff] was consistent with their treatment

of a criminal suspect.” Id. at 444. That is to say, the officers acted in a law-enforcement capacity

and were thus not entitled to qualified immunity.

        Here, however, the evidence clearly indicates that the defendants’ conduct served a

medical-emergency function, rather than a law-enforcement function. The paramedics requested

that Stooksbury and Grigsby place Barnwell in handcuffs so that they could better treat Barnwell.

In contrast, the defendants in Roth handcuffed the plaintiff even though the plaintiff was already

strapped into a stretcher and the paramedics did not ask the officers to handcuff him. 704 F. App’x

at 553. Additionally, the defendants in the instant case did not search Barnwell’s house, which

would be indicative of an investigatory purpose and a “law-enforcement posture.” McKenna, 617

F.3d at 444. The defendants did inquire repeatedly about Barnwell’s drug use, which can be

“equally suggestive” of an emergency-medical-assistance function as a law-enforcement function.

Id. Here, the officers’ and paramedic’s questions about Barnwell’s drug use look more like the

former. Unlike the defendants in McKenna who responded to a 911 call about a seizure, the

defendants in the case at bar were responding to Gilmore’s call that specifically indicated

Barnwell’s possible drug overdose.



                                                 - 22 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


        While the determination of the capacity in which the defendants acted when restraining

Barnwell is a “jury question” according to McKenna, the district court did not err in granting

summary judgment. Gilmore presented no admissible or probative evidence that the defendants

restrained Barnwell for punitive purposes or in a law-enforcement capacity, so there was no

genuine dispute as to that critical, material fact. See Tolan, 134 S. Ct. at 1863. Gilmore alleges

that Cooker had previously acted in a punitive manner toward other Roane County EMS patients,

but that is irrelevant for several reasons. First, Gilmore’s unlawful-restraint claim only pertains to

the conduct by Stooksbury, Grigsby, and Myers. Second, that allegation does not bear on the

purpose of the defendants’ conduct in restraining Barnwell on November 11, 2011. Gilmore also

proffered evidence of previous interactions between Barnwell and Stooksbury. Her evidence of

two such interactions is inadmissible hearsay,15 and her own recollection of one exchange16 does

not indicate that Stooksbury acted with a punitive purpose in restraining Barnwell on the night in

question.

        In our analysis of the defendants’ conduct pertaining to the restraint of Barnwell, there is

no evidence or facts indicating that they acted in a law-enforcement role or with a punitive purpose,

and Gilmore’s mere speculation is insufficient to create a genuine dispute and withstand summary

judgment. Viewing the facts in the light most favorable to Gilmore and drawing reasonable

inferences in her favor, the defendants are entitled to qualified immunity, and the district court’s

decision to grant summary judgment was proper.




15
  Gilmore submits Sweat’s statements about what Barnwell told him concerning an interaction between Barnwell and
Stooksbury while Barnwell was incarcerated. She also submits statements by a former Roane County paramedic,
Karen Human, about what Barnwell told her concerning Stooksbury.
16
  Gilmore testified that, two years prior to Barnwell’s death, Stooksbury stopped Barnwell’s car, pulled his gun on
Barnwell and Gilmore, and then let them go.

                                                      - 23 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


       Because Gilmore’s § 1983 unlawful-restraint claim fails, so too must her state-law battery

claim arising from the same event. “Where a plaintiff asserts a battery claim under Tennessee law

that arises out of the same use of force as her § 1983 excessive-force claim, the analysis is the

same for both causes of action.” Griffin v. Hardrick, 604 F.3d 949, 956 (6th Cir. 2010). That is

to say, a defendant entitled to summary judgment on a plaintiff’s § 1983 claim is also entitled to

summary judgment on the related state-law battery claim. Id. at 957. Therefore, we affirm the

district court’s decision to dismiss both the § 1983 claim and the battery claim based on the

defendants’ restraint of Barnwell.

                            B. Section 1983 Claim – Excessive Force

       On the third day of trial, the district court granted judgment as a matter of law and disposed

of Gilmore’s § 1983 and state-law battery claims based on excessive force through the

administration of succinylcholine. The court concluded that Grigsby, Stooksbury, Randle, and

Cooker were entitled to judgment as a matter of law because Gilmore did not “produce[] enough

evidence within [her] case in chief to support a reasonable finding in [her] favor.” DE 366, Trial

Tr. Vol. III, Page ID 9987. Specifically, the court noted that Gilmore had offered no proof that

Grigsby and Stooksbury played any role in the paramedics’ administration of succinylcholine.

There was no evidence that the officers asked or ordered the paramedics to give Barnwell the

paralytic. The court also found that Gilmore offered no proof that Randle and Cooker—the

paramedics who actually administered the drug—were acting in a law-enforcement capacity.

       In reviewing a motion for judgment as a matter of law, we employ the same standard as

the district court. Tuck v. HCA Health Servs. of Tenn., Inc., 7 F.3d 465, 469 (6th Cir. 1993) (citing

Hunt v. Coynes Cylinder Co., 956 F.2d 1319, 1328 (6th Cir. 1992)). Under this standard, we view

the evidence in the light most favorable to the non-moving party, giving that party the benefit of



                                               - 24 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


all reasonable inferences. Id. “A motion for a judgment as a matter of law should be granted

whenever there is a complete absence of pleading or proof on an issue material to the cause of

action or when no disputed issues of fact exist such that reasonable minds would not differ.” Id.

        As a threshold matter, Gilmore wholly fails to support her appeal of the district court’s

grant of judgment as a matter of law. Gilmore provides no argument as to why the district court

erred, so the panel should deem this issue waived. See Puckett v. Lexington-Fayette Urban Cty.

Gov’t, 833 F.3d 590, 610–11 (6th Cir. 2016) (“To preserve an issue for appellate review, a party

is required to address the issue in its appellate briefing.”); Cruz-Samayoa v. Holder, 607 F.3d 1145,

1154–55 (6th Cir. 2010) (holding that an issue not raised in an opening brief is deemed waived);

Middlebrook v. City of Bartlett, 103 F. App’x 560, 562 (6th Cir. 2004) (“The failure to present an

argument in an appellate brief waives appellate review.”) (citations omitted). See also Fed. R.

App. P. 28(a)(8)(A) (requiring a brief’s argument to contain the “appellant’s contentions and the

reasons for them, with citations to the authorities and parts of the record on which the appellant

relies”).

        In her principal brief, Gilmore summarily states that “[t]here was excessive force and

battery in the administration of a paralytic drug to Barnwell, implicating Officers Stooksbury and

Grigsby and EMTs Cooker and Randle.” CA6 R. 15, Appellant Br., at 28. That statement

constitutes the entirety of her § 1983 excessive-force argument on appeal. In fact, Gilmore’s brief

does not even include an argument section pertaining to her excessive-force claim. She does not

argue that judgment as a matter of law was improper, let alone provide any contentions or citations

to authority to support such an argument. Her reply brief does not rectify this fatal mistake.

        “[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived. It is not sufficient for a party to mention a possible argument



                                               - 25 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


in the most skeletal way, leaving the court to . . . put flesh on its bones.” McPherson v. Kelsey,

125 F.3d 989, 995–96 (6th Cir. 1997) (alteration in original) (quoting Citizens Awareness Network,

Inc. v. United States Nuclear Regulatory Comm’n, 59 F.3d 284, 293–94 (1st Cir. 1995)).

        This is precisely what Gilmore has done with respect to her § 1983 excessive-force claim

and related state-law battery claim. Gilmore’s single assertion that “[t]here was excessive force

and battery in the administration of a paralytic drug to Barnwell” is perfunctory and skeletal, at

best. CA6 R. 15, Appellant Br., at 28. After six years of litigation, Gilmore inexplicably omits a

central claim in her case and the only claim to actually make it to trial. Because Gilmore has failed

to “provide even a modicum of legal argument as to why the district court erred,” Cooper v.

Commercial Sav. Bank, 591 F. App’x 508, 509 (6th Cir. 2015), we deem this issue waived and

need not reach the merits.

                                                   V.

        On appeal, Gilmore claims a violation of her Fifth Amendment due process rights based

on the district court’s refusal to allow her to testify. At trial, the district court examined Gilmore’s

ability to speak from the witness stand and determined that she was “unavailable” for purposes of

Fed. R. Civ. P. 32. In relevant part, Rule 32 provides that “[a] party may use for any purpose the

deposition of a witness, whether or not a party, if the court finds: . . . that the witness cannot attend

or testify because of age, illness, infirmity, or imprisonment.” Fed. R. Civ. P. 32(a)(4)(C).

        We review a district court’s unavailability determination under Fed. R. Civ. P. 32 for abuse

of discretion. Bickel v. Korean Air Lines Co., Ltd., 96 F.3d 151, 154 (6th Cir. 1996). Deference

is the hallmark of the abuse-of-discretion standard, and we may not disturb the district court’s

ruling unless it “was arbitrary, unjustifiable or clearly unreasonable.” Hardyman v. Norfolk & W.




                                                 - 26 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


Ry. Co., 243 F.3d 255, 258, 267 (6th Cir. 2001) (quoting Plain Dealer Publ’g Co. v. City of

Lakewood, 794 F.2d 1139, 1148 (6th Cir. 1986)).

           Gilmore apparently lost her voice on the eve of trial. Yet, instead of requesting a

continuance, her attorney proposed the reading of Gilmore’s deposition testimony in lieu of live

testimony. The district court evaluated Gilmore’s ability to speak and found it difficult, if not

impossible, to hear her. Gilmore’s own attorney submitted that he was “having a hard time hearing

what [Gilmore]’s saying.” DE 364, Trial Tr. Vol I., Page ID 9554. The district court made an

initial determination that Gilmore was “unavailable” under Fed. R. Civ. P. 32, to which Gilmore’s

attorney did not object. The court delayed the reading of Gilmore’s deposition until the next day

to provide Gilmore a chance to recover and find her voice.17 The court explained its decision as

follows:

           The Court: Hopefully your voice will be much better and you’ll be able to speak
                      clearly enough that we can all hear you. If not, then you will have the
                      choice of entering the deposition testimony . . . . You can go to another
                      witness and hope that her voice recovers before your -- close of your
                      proof.

Id. at 9564. And on day 2 of trial:

           The Court: So are we going to begin by reading [Gilmore’s] deposition?
           Mr. Wolfe: Yes, Your honor.
           The Court: Okay. So I can explain that to the jury that [Gilmore]’s voice is still
                      fragile and she’s not going to be able to testify. Correct?
           Mr. Wolfe: Yes, Your Honor. That’s correct.




17
     The district court explained as follows:
           On Monday, your own client was late getting here. We had to wait to begin anything until she
           arrived. Then we had the problem with her voice. We spent a great deal of time . . . discussing what
           to do because she couldn’t testify. I let her try. It was not feasible for her to talk in a way that would
           produce a record and allow the jury and everybody in this room to understand her. I gave her
           overnight until Wednesday morning to see if she could possibly talk then.
DE 366, Trial Tr. Vol. III., Page ID 9938.

                                                            - 27 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


DE 365, Trial Tr. Vol. II., Page ID 9594–95. Gilmore’s other attorney, Whitney Durand, then

took the stand and read the agreed-upon portions of Gilmore’s deposition testimony. At the close

of Gilmore’s case-in-chief, Gilmore did not request to testify, as the district court had previously

noted it would allow.

       On appeal, Gilmore argues that, despite a paucity of authority supporting her position, “the

concept of fair play comes into helpful focus when a party seeks to exclude another party from

appearing in the courtroom, from testifying, or both.” Gilmore cites one Sixth Circuit case and

three state supreme court cases which have no bearing on whether Gilmore was denied due process

when the district court found her unavailable, as she herself proposed. See Helminski v. Ayerst

Labs., 766 F.2d 208, 216–17 (6th Cir. 1985) (holding that exclusion of a litigant from the

courtroom must comport with due process); Kesterson v. Jarrett, 728 S.E.2d 557, 564 (Ga. 2012)

(holding that a child could not be excluded from her own trial unless the opposing party could

show waiver, prejudice, or extreme circumstances); Jordan ex rel. Jordan v. Deery, 778 N.E.2d

1264, 1272 (Ind. 2002) (same); Cary ex rel. Cary v. Oneok, Inc., 940 P.2d 201, 204 (Okla. 1997)

(same). For two obvious reasons, these cases are irrelevant. First, the defendants here did not

request a finding of Gilmore’s unavailability; she did. Second, the district court did not exclude

Gilmore from the courtroom or the witness stand. The district court gave Gilmore ample

opportunity to testify, which she repeatedly declined.

       We find that the district court did not abuse its discretion in determining—on Gilmore’s

own motion—that she was unavailable under Fed. R. Civ. P. 32. Thus, Gilmore was not denied

her Fifth Amendment right to testify.




                                               - 28 -
Case No. 18-5480, Estate of Barnwell v. Grigsby


                                                  VI.

        Lastly, Gilmore brings a Seventh Amendment challenge based on the district court’s entry

of judgment as a matter of law. The Seventh Amendment protects the right of a litigant to a trial

by jury, unless his or her claims can be determined as a matter of law. Rhea v. Massey-Ferguson,

Inc., 767 F.2d 266, 268–69 (6th Cir. 1985). The grant of judgment as a matter of law before a case

is submitted to the jury does not necessarily violate the Seventh Amendment. See Weisgram v.

Marely Co., 528 U.S. 440, 449–50 (2000). It will contravene the Seventh Amendment’s guarantee

of trial by jury only if, after a party has been fully heard, there remains a legally sufficient basis

for a jury to find for the party on that issue. Id.

        After three days of trial, the district court found that the defendants’ entitlement to qualified

immunity resolved the ultimate issue in the case: whether administration of succinylcholine to

Barnwell constituted constitutionally-impermissible excessive force. The district court properly

viewed the evidence in the light most favorable to Gilmore and found that there was no legally

sufficient basis for a reasonable jury to find for Gilmore on the ultimate issue in the case.

Therefore, we find no violation of Gilmore’s Seventh Amendment right to trial by jury.

                                                  VII.

        For the foregoing reasons, we affirm.




                                                 - 29 -